 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   JOSHUA D. LAMBERT,

 9                              Plaintiff,                  Case No. C19-1829-BJR-SKV

10          v.                                              ORDER DIRECTING DEFENDANTS
                                                            TO FILE ANSWER
11   ROBERT S. MCKAY et al.,

12                              Defendant.

13

14          Plaintiff, Joshua D. Lambert, proceeds pro se in this civil rights action pursuant to 42

15   U.S.C. § 1983. In a Report and Recommendation dated November 9, 2020, the Honorable Mary

16   Alice Theiler recommended that Plaintiff’s motion for a partial judgment on the pleadings (Dkt.

17   16) be denied and Island County Defendants’ motion for a judgment on the pleadings (Dkt. 40)

18   be granted and that the complaint be dismissed with prejudice as to all federal constitutional

19   claims and without prejudice as to Plaintiff’s state law claims. Dkt. 53. By order dated May 21,

20   2021, the Honorable Barbara J. Rothstein adopted in part and declined to adopt in part Judge

21   Theiler’s Report and Recommendation. Dkt. 67. Judge Rothstein stated:

22          The Court […] adopts the recommendations of the R&R except as follows: Defendants’
            Motion for Judgment on the Pleadings for dismissal of Count 1 is denied. Plaintiff’s
23          Motion for Judgment on the Pleadings on Count 1 is also denied. For the reasons outlined
            herein and in the R&R, all other claims in the Complaint are dismissed.



     ORDER DIRECTING DEFENDANTS TO FILE
     ANSWER - 1
 1                  The Court re-refers this case to the magistrate judge for further proceedings
            consistent with this order.
 2
     Dkt. 67.
 3
            In light of Judge Rothstein’s order, the Court hereby ORDERS:
 4
        1) On or before August 2, 2021, Defendants are directed to file an answer or other
 5
            appropriate motion with respect to the sole remaining count in the complaint
 6
            (Count I). Upon Defendants’ filing of an answer, the Court will issue a scheduling
 7
            order setting other appropriate pretrial deadlines (including for discovery and
 8
            dispositive motions) in the case.
 9
        2) The Clerk is directed to send copies of this order to the parties and to the
10
            Honorable Barbara J. Rothstein.
11
            Dated this 29th day of June, 2021.
12

13

14                                                           A
                                                             S. KATE VAUGHAN
15
                                                             United States Magistrate Judge
16

17

18

19

20

21

22

23



     ORDER DIRECTING DEFENDANTS TO FILE
     ANSWER - 2
